DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 have been presented for examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are indefinite because claim 1 recites the terms “positioned in a respective one of the plurality of vertical holding areas” and “positioned in a respective one of the plurality of horizontal holding”. The said terminology is inconsistent with the English language and it is not clear what is meant by the disclosed recitations. 
Claim 5 is indefinite for reciting mct oils, PG/VG, THC and CBD. While some of the recited abbreviations may be known, not all are. Additionally, Applicant is required to state their complete chemical name at least once in the claim set. 
Claim 5 is also indefinite for reciting an extract selected from the group consisting of cannabinoids, THC and CBD. This is indefinite because THC and CBD are cannabinoids. As such it is not clear what compounds are in the disclosed Markush listing. 
Claim 5 is further indefinite for reciting a vape cartridge filling kit comprising terpenes and cannabinoids. This renders the scope of the claim indefinite because cannabinoids contain terpenes and terpenoids. As such it is not clear if the recited terpenes is different form the terpenes contained in the cannabinoid. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Popplewell et al (US 20180263283) in view of Sudlow et al (US 20180325175). 

Popplewell et al teach a vape device system including a payload reservoir that is identified by a payload identifier and that is configured to hold a substance for atomization, a processor configured to determine an operational setting based on at least one of the payload identifier and a secondary data, which may include user information, prescription information, location information, payload information, historical vape device usage information, and historical payload reservoir information, a method of controlling a vape device including determining an operational setting of the vape device based on the payload identifier and/or secondary data and the operational settings which may include a duty cycle setting, a temperature setting, an operational time duration, a dosage setting, and a security setting (See abstract).
The said vape device, in combination with an app running on a personal computing device, can control the temperature and/or duty cycle of vapourization to optimize for flavor or vapour quantity for any given type of fluid or oil to be vapourized for inhalation. In some embodiments, the app can be used to improve the efficiency of the operation of the vape device and to maximize the longevity of a fluid or oil-filled cartridge or payload reservoir used in the vape device (See 0011]). Cartridges for use with the vape device can be separated from the vape device, and can be available in various sizes in terms of the amount of liquid or oil it can contain. Each cartridge or payload reservoir can comprise a unique serial number or payload identifier, and the vape device can further comprise means for determining whether the vape device can work with the cartridge or not depending on the specific serial number of the cartridge (See [0021]-[0022]).
Popplewell et al state that “Atomizer 20 can comprise an inlet 21 and an outlet 23, wherein inlet 21 can be in communication, via fluid connector 46, with payload reservoir 26 disposed in payload section 24, wherein payload reservoir 26 can contain liquid or oil for vapourization or atomization. Outlet 23 can be in communication with a user mouthpiece 16 of mouthpiece assembly 12 via a conduit 17. In some embodiments, payload section 24 can comprise an identifier ("ID") tag 28, which can further comprise a unique payload identifier that identifies payload reservoir 26, and also optionally, secondary data as described below. …..  For example, the payload identifier may be compared to a database that includes the payload identifiers from a plurality of payload reservoirs. The database may include specific operational settings and secondary data for each of the payload identifiers, …” (See [0059]). 
Popplewell et al lack a specific disclosure on the filling of the cartridges. This is disclosed by Sudlow et al. 

Sudlow et al teach a container operative with a dispenser comprising a dispense conduit, the container comprising: a storage cavity for storing contents dispensed to the container from the dispenser; and an interface formation configured to receive the dispense conduit of the dispenser to open a conduit between the storage cavity and a reservoir of the dispenser to permit transfer of reservoir contents from the reservoir of the dispenser to the storage cavity; and wherein the interface formation comprises a rupturable, self-sealing membrane (See abstract).
It is disclosed that replaceable type reservoirs are typically provided in the form of a pre-filled cartridge that can be securely and removably engaged to, or within, the cylindrical main body of the smoking-substitute device. These reservoir and vaporization elements may also be integrated into a single component commonly known as a "cartomizer" that may be disposable or refillable. Additionally, replaceable type reservoirs may also be integrally formed with the mouthpiece (See [0006]).
Sudlow et al disclose that the container may be configured as a container for a nicotine vapour precursor liquid for a smoking substitute device, for example configured as a cartomiser (See [0023]).
Sudlow et al state that “the container 28 can be filled with liquid contained in the reservoir portion 12a of housing 12 by exerting a force (in the direction denoted by arrow X in the figure) on the exposed end of the container 28 to urge container 28 from a rest position into the dispenser 10. This action causes an end of the container 28 within the dispenser to abut an end of the pump arrangement (not shown in FIG. 9, but see feature 30 in FIG. 10). Continued depression of the container 28 relative to the dispenser 10 against the action of compression spring within the pump arrangement causes actuation of the pump arrangement until the pump actuator is in a fully depressed position. Actuation of the pump arrangement causes liquid to be communicated via the dispense conduit (not shown), which extends through an aperture of the container 28 into a reservoir thereof, to deliver liquid to the reservoir of the container 28” (See [0062]). 
It is further disclosed that “An example of a procedure for filling, or refilling a container (from an initial state in which the dispenser is closed by both cap 14 and plug 34, to insertion of the container and "pumping" the container relative to the housing) is illustrated in FIGS. 13a to 13h” (See [0075]). 
Sudlow et al teach that “rotation of the container (cartomiser) 28 through 180º (see arrow F of FIG. 130, brings a filling end of the container (cartomiser) 28 to face the aperture of the open ended tube 18. In this orientation, container (cartomiser) 28 can be brought into engagement with the dispenser 10 by moving the filling end of the container (cartomiser) 28 towards the open ended tube 18 (in the direction indicated by arrow G of FIG. 13g). Continued movement of the container (cartomiser) 28 relative to the dispenser 10 in the direction indicated by arrow G locates the container (cartomiser) 28 at a position where a filling process can begin” (See [0081]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Sudlow et al with that of Popplewell et al to arrive at the instant invention. It would have been obvious to do so because both references are in the same field of endeavor, i.e. vaping devices and a method of filling the cartridges with the component to be vaped. Popplewell et al teach a vape device system including a payload reservoir or cartridges filled with the liquid and Sudlow et al teach replaceable type reservoirs in the form of a pre-filled cartridge for vaporization wherein the cartridges may be disposable or refillable. Accordingly, one of ordinary skill in the art would have been motivated to incorporate the refillable cartridges and method of filling the cartridges of Sudlow et al in the vaping system of Popplewell et al with a reasonable expectation of success as this improves the users experience with the vaping needs by refilling the cartridges and reuse the system. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Popplewell et al (US 20180263283) in view of Sudlow et al (US 20180325175) as applied to claim 1 and in further view of Wilson et al (WO 2017180660). 

Popplewell et al and Sudlow et al’s teaching are delineated above and incorporated herein. The combined references lack a specific disclosure on the cartridge containing a solvent or terpenes and an extract containing cannabinoids, THC or CBD. 

Wilson et al teach a microfluidic cannabinoid mixer system, comprising: a blend application implemented on a mobile compute device and a microfluidic mixer device. The microfluidic mixer device includes, a microfluidic mixer device housing, at least one microfluidic pump, at least one microfluidic valve, a microfluidic dispenser, and a microfluidic mixer chip configured to receive and mix a microfluidic amount of a first cannabinoid oil, a microfluidic amount of at least one second cannabinoid oil, and a microfluidic amount of an at least one terpene to form a microfluidic cannabinoid mixture, the first cannabinoid oil and the second cannabinoid oil each having a viscosity different from a viscosity of the at least one terpene. Some embodiments can be configured to only include cannabinoids. The microfluidic mixer device includes a plurality of fluid pathways defined therein, including a fluid pathway providing fluid communication from a first cannabinoid canister containing the first cannabinoid oil to the microfluidic mixer chip, a fluid pathway providing fluid communication from a second cannabinoid canister containing the second cannabinoid oil. The mixing can occur in a collection vessel such as a vial, vape cartridge, bowl, etc. (See [0006]). 
It is disclosed that “the microfluidic chip and apparatus are configured for portable, on-demand (OBD), app-controlled (IoT), microfluidic mixing and dispensing, as well as microfluidic oil blending for vaping, aroma therapy, scents, entertainment, and food. The said OBD comprises a device that can store, mix to specific ratios in microliter quantities, and dispense a blend of fluids, on demand, to be ingested, vaped, inhaled, applied to the body, taken sublingually, etc. Embodiments of the OBD can be Internet-connected and controlled manually (e.g., via touch-screen and/or by a smartphone app), to produce a custom mixture or recipe using of the available onboard fluids (See [0062]-[0062]). 
Wilson et al teach that for cannabis industry applications, the OBD can be configured to a variety of different components and oils, such as the 25 different oils shown in Fig. 21. Such components/oils can include THC, CBD, CBG and 20 of the primary terpenes found in the majority of cannabis strains (See [00136]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Sudlow et al with that of Popplewell et al to arrive at the instant invention, as stated above. It further would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Wilson et al with the combined references of Popplewell et al and Sudlow et al with a reasonable expectation of success. It would have been obvious to do so because a microfluidic cannabinoid mixer system comprising a plurality of cartridges comprising a cannabinoid such as CBD or THC and a solvent for vaping. 
 Accordingly, one of ordinary skill in the art would have been motivated to incorporate the refillable cartridges and method of filling the cartridges of Sudlow et al and the compositions comprising THC and a solvent in plurality of cartridges in a vaping system as thought by Wilson et al in the vaping system of Popplewell et al with a reasonable expectation of success as this improves the users experience with the vaping needs by refilling the cartridges and reuse the system. 

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Popplewell et al (US 20180263283) in combination with Christensen et al (US 20170233114). 

Popplewell et al’s teaching are delineated above and incorporated herein. 

Christensen et al teach methods of filling a tank reservoir of an electronic cigarette or cartridge for an electronic cigarette with a vaporizable material so that air is not entrapped within the cartridge (See abstract).
Disclosed are apparatuses including tanks to be filled with a vaporizable liquid and methods of filing them, and systems for filling one or a plurality of cartridges having tanks without entrapping air within the tank volume. For example, described are methods of filling a tank volume of a cartridge for an electronic cigarette from a bottom or side surface opposite a wick so that the wick remains at least partially dry and can vent air during filling until the tank volume is full (See [0014]).
It is disclosed that the vaporizable liquid may comprise any appropriate material, including nicotine solutions, a cannabis liquid or any other pharmaceutical material. For example, the vaporizable material may contain a medicinal compound as an active ingredient. The drugs can be neat or are solubilized in a pharmaceutically acceptable solvent. The vaporizable material can contain botanicals and/or nutraceuticals such as tea (polyphenols, flavonoids), labdane diterpenoids, black cohosh (terpene glycoside fraction), terpenes, etc. The vaporizable material is soluble to at least 50% by weight in a suitable carrier solvent such as glycols (See [0022]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Christensen et al with that of Popplewell et al to arrive at the instant invention. It would have been obvious to do so because both references are in the same field of endeavor, i.e. vaping devices and a method of filling the cartridges with the component to be vaped. Popplewell et al teach a vape device system including a payload reservoir or cartridges filled with the liquid and Christensen et al teach methods of filling a tank reservoir of an electronic cigarette or cartridge for vaporization comprising a plurality of refillable cartridges.  The cartridges may comprise a composition comprising a cannabis active, terpenes and a solvent/carrier component. Accordingly, one of ordinary skill in the art would have been motivated to incorporate the refillable cartridges and method of filling the cartridges comprising a cannabis and solvent of Christensen et al in the vaping system of Popplewell et al with a reasonable expectation of success as this improves the users experience with the vaping needs by refilling the cartridges and reuse the system. 

Claims 1-7 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616